Dismissed and Opinion Filed October 14, 2016




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00800-CV

                           SHIRLEY RUTH ALBERTS, Appellant
                                        V.
                            LOU ANN RICHARDSON, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-18153

                             MEMORANDUM OPINION
                         Before Justices Francis, Stoddart, and Schenck
                                  Opinion by Justice Francis
       Before the Court is the parties’ September 28, 2016 joint motion to dismiss the appeal. In

the motion, the parties state they have settled all matters between them and request that we

dismiss the appeal with each party to bear their own costs. We grant the parties’ motion and

dismiss this appeal. See TEX. R. APP. P. 42.1(a)(2)(A).




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE

160800F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SHIRLEY RUTH ALBERTS, Appellant                     On Appeal from the 303rd Judicial District
                                                    Court, Dallas County, Texas
No. 05-16-00800-CV         V.                       Trial Court Cause No. DF-15-18153.
                                                    Opinion delivered by Justice Francis.
LOU ANN RICHARDSON, Appellee                        Justices Stoddart and Schenck participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        Pursuant to the parties’ agreement, it is ORDERED that each party bear their own costs
of this appeal.


Judgment entered October 14, 2016.




                                              –2–